DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding claims 1 and 4, the claim limitation “and axial length” should be changed to –and an axial length--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim limitations “the cigarette diameter,” “the cigarette length”, and “the rolling paper and enclosed shredded leaf” lack antecedent basis. For examination purposes, the limitations will be interpreted as “a cigarette diameter,” “a cigarette length” and “a rolling paper and enclosed shredded leaf” respectively. 
Regarding claim 7, the claim limitation “the forming cigarette” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “the forming block.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Renz (US 228117) in view of Colucci (US 2266006) and Mardirosoglu et al. (US 8607801).
Regarding claim 1, Renz discloses a cigarette mold for making cigarettes (Page 1, lines 1-11), the cigarette having a diameter that is about twice the depth of the semicircular groove (a; Page 1, lines 43-45;) and having a length corresponding to the length of a semicircular groove (see Page 2, lines 12-20) wherein a wrapper is folded around a tobacco filling (Page 1, line 62-65), the cigarette rolling kit system comprising:
the body or bed piece (A; equivalent to a forming block) having a substantially rectangular cuboid form (see Fig. 1) and an axial length corresponding to the length of the a semicircular groove (a) which corresponds to the length of the cigarette (interpreted as the length of the cigarette), and an additional length of heads (b; interpreted as a smaller additional axial length) (see Fig. 2), including the lengthwise 
Furthermore, Renz discloses that the diameter and length of the mold-cavity may be increased to any desired extent so as to make cigarettes of more than ordinary thickness (Page 2, lines 12-15). 

    PNG
    media_image1.png
    446
    531
    media_image1.png
    Greyscale

However, Renz does not explicitly teach (1) the forming block having a substantially square traverse section of area substantially four times the cigarette diameter; (2) a major-arcuate trough having a flared open end; (3) a pushing tab having a lobe adapted to fit into and slide within said major-arcuate trough of said forming block and another lobe adapted to extend from said forming block, said pushing tab adapted to eject the rolling paper and enclosed shredded leaf from said major-arcuate trough; (4) a leveling slider having a stepped lower face corresponding to and adapted to slide along said major-arcuate trough of said forming block; (5) a tamping cylinder of diameter smaller than the cigarette diameter adapted to tamp the shredded leaf within the rolling paper; and (6) a leaf shreds preparation tool 
Regarding the claim limitation “shredded leaf” this limitation has been construed as a material worked upon by the apparatus. “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. 
Regarding (1), the claim limitation “a forming block…with substantially square traverse section of area substantially four times the cigarette diameter,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape and size of the bed piece of Renz because (a) Renz suggests changing the diameter of the mold cavity (Page 2, lines 12-15) which would change the diameter of the cigarette; and (b) such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Colucci teaches a cigarette making device (title) comprising an outer tube (10), wherein the right side is closed by a bushing (19) and includes with slidably mounted rod (20; interpreted as a pushing tab) having a handle (21; interpreted as a another lobe), and a long ram (22; interpreted as a lobe), the left side is open and includes a slidably fitting ram (27) including an unpointed end (291; interpreted as a diameter smaller than the cigarette diameter). In operation, paper (23) is placed in the slot (25) of the outer tube, and tobacco (T) is pressed into the tube causing the paper to take the shape of the inner wall of the tube, and then the cigarette is formed by tamping at its ends by means of rams (22, 291), the member (27) is removed, and then the cigarette is pushed out of the device through the left by the ram (22) (Page 1, lines 45-Page 2, lines 12). 
Regarding (2), (3) and (5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the rams (22, 27) of Colucci with the mold of Renz in order to achieve the predictable and beneficial result of shaping and ejecting the wrapped tobacco rods (Page 1, lines 4-10). Furthermore, it would have been obvious to one of ordinary skill in the art to have replaced the heads of Renz with the open end and bushing of Colucci in order to achieve the predictable result of insert the rams into opposite ends of the cavity.

Regarding (4) and (6), it would have been obvious to said skilled artisan to have added a chute and tool as in Mardirosoglu to the mold of Colucci in order to obtain the predictable result of pulling down tobacco into the semicircular groove with the benefit leveling tobacco having dust by of eliminating tobacco dust from being pulled down the chute and more densely packing the ends of the tobacco chamber thereby preventing collapsing of a finished cigarette (Mardirosoglu; Column 4, lines 25-38).
Regarding the claim limitation “where, in use, said pushing tab is placed within and against the closed end of the major-arcuate trough of said forming block, the rolling paper is placed within said major-arcuate trough, the shredded leaf is prepared and gathered, and then placed into the rolling paper, using said leaf shred preparation tool, said leveling slider is moved along said major arcuate trough for the purpose of distributing and leveling the shredded leaf, the rolling paper is rolled within said major-arcuate trough, further enclosing the shredded leaf, the shredded leaf is tamped with said tamping cylinder,” these limitations are taught by modified Renz. Specifically, modified Renz discloses positioning the slidably mounted rod (Colucci; 20) within and against the bushing (Colucci; 19) (see Fig. 1 and 5 of Colucci); a paper or wrapper is laid down into the semicircular groove (a; Page 1, lines 84-92); shredded tobacco is prepared and gathered on a chute (Mardirosoglu; 16) and then placed into the semicircular groove by the tool (Mardirosoglu; 10), wherein the tool levels the tobacco as the tool pulls the tobacco down the chute and into the chamber and pushing down the head to compress the tobacco (Mardirosoglu; Column 4, lines 25-38; steps 4-6); closing the lids (B and C) to project the edge of the wrapper between the lids to further enclose the tobacco (see Fig. 3; Page 1, lines 90-102); tamping the end of the cigarette using the 
	Regarding the claim limitation “the partially rolled cigarette…is placed into said semicircular trough of said forming block, and is given further rolling to form the finished cigarette,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the modified mold of Renz is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claims 2-3, modified Renz does not explicitly teach said major-arcuate trough has a central reflex angel of from 240-260° or substantially 250°.
It would have been obvious to said skilled artisan to have changed the shape of the semicircular groove (a) of Renz because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Renz (US 228117) in view of Colucci (US 2266006), Mardirosoglu et al. (US 8607801), Kang et al. (US 2010/0212677), and Brown (US 1873816).
Regarding claim 4, Renz discloses a cigarette mold for making cigarettes (Page 1, lines 1-11), the cigarette having a diameter that is about twice the depth of the semicircular groove (a; Page 1, lines 43-45;) and having a length corresponding to the length of a semicircular groove (see Page 2, lines 12-20) wherein a wrapper is folded around a tobacco filling (Page 1, line 62-65), the cigarette rolling kit system comprising:
the body or bed piece (A; equivalent to a forming block) having a substantially rectangular cuboid form (see Fig. 1) and an axial length corresponding to the length of the a semicircular groove (a) which corresponds to the length of the cigarette (interpreted as the length of the cigarette), and an additional length of heads (b; interpreted as a smaller additional axial length) (see Fig. 2), including the lengthwise 
wherein closing lids (B and C) to project the edge of the wrapper between the lids to further enclose the tobacco (see Fig. 3; Page 1, lines 90-102; interpreted as rolling the rolling paper within said major-arcuate trough further enclosing the leaf);
Furthermore, Renz discloses that the diameter and length of the mold-cavity may be increased to any desired extent so as to make cigarettes of more than ordinary thickness (Page 2, lines 12-15). 
However, Renz does not explicitly teach (1) the forming block having a substantially square traverse section of area substantially four times the cigarette diameter; (2) a major-arcuate trough having a flared open end; (3) placing a pushing tab within and against the closed end of the said major-arcuate trough, the pushing tab having a lobe adapted to fit into and slide within said major-arcuate trough of said forming block and another lobe adapted to extend from said forming block, said pushing tab adapted to eject the rolling paper and enclosed shredded leaf from said major-arcuate trough and then removing the partially rolled cigarette form said major-arcuate trough using said pushing tab; (4) moving a leveling slider having a stepped lower face corresponding to and adapted to slide along said major-arcuate trough of said forming block to distribute and level the shredded tobacco; (5) tamping the shredded leaf with a tamping cylinder of diameter smaller than the cigarette diameter adapted to tamp the shredded leaf within the rolling paper; and (6) preparing and gathering shredded leaf using a leaf shreds preparation tool adapted to facilitate the preparation and gathering of a portion of shredded leaf and placement of shredded leaf into the rolling paper located within said major-arcuate trough of said forming block; and placing the partially rolled cigarette into said semicircular trough and rolling the partially rolled cigarette to form the finished cigarette. 
Regarding the claim limitation “shredded leaf” this limitation has been construed as a material worked upon by the apparatus. “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. 
such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Colucci teaches a cigarette making device (title) comprising an outer tube (10), wherein the right side is closed by a bushing (19) and includes with slidably mounted rod (20; interpreted as a pushing tab) having a handle (21; interpreted as a another lobe), and a long ram (22; interpreted as a lobe), the left side is open and includes a slidably fitting ram (27) including an unpointed end (291; interpreted as a diameter smaller than the cigarette diameter). In operation, paper (23) is placed in the slot (25) of the outer tube, and tobacco (T) is pressed into the tube causing the paper to take the shape of the inner wall of the tube, and then the cigarette is formed by tamping at its ends by means of rams (22, 291), the member (27) is removed, and then the cigarette is pushed out of the device through the left by the ram (22) (Page 1, lines 45-Page 2, lines 12). 
Regarding (2), (3) and (5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the rams (22, 27) of Colucci with the mold of Renz in order to achieve the predictable and beneficial result of shaping and ejecting the wrapped tobacco rods (Page 1, lines 4-10). Furthermore, it would have been obvious to one of ordinary skill in the art to have replaced the heads of Renz with the open end and bushing of Colucci in order to achieve the predictable result of insert the rams into opposite ends of the cavity.
Mardirosoglu teaches a tobacco chamber tool (title), the tool (10; interpreted as a leveling slider) pulls tobacco (12) down a chute (16; interpreted as a tobacco shreds preparation tool) into a chamber (20; interpreted as a trough) (see Fig. 1), the tool including head (32) with a stationary shoe portion (34; interpreted as a stepped lower face) for leveling the tobacco as the tool pulls the tobacco down the chute and into the chamber; in operation, the use pulls the tool down the chute taking only tobacco and not dust into the chamber (step 4; Fig. 8C) and then packs tobacco into the chamber (step 5; Fig. 8C) and pushing 
Regarding (4) and (6), it would have been obvious to said skilled artisan to have added a chute and tool as in Mardirosoglu to the mold of Colucci in order to obtain the predictable result of pulling down tobacco into the semicircular groove with the benefit leveling tobacco having dust by of eliminating tobacco dust from being pulled down the chute and more densely packing the ends of the tobacco chamber thereby preventing collapsing of a finished cigarette (Mardirosoglu; Column 4, lines 25-38).
Regarding the claim limitation “where, in use, said pushing tab is placed within and against the closed end of the major-arcuate trough of said forming block, the rolling paper is placed within said major-arcuate trough, the shredded leaf is prepared and gathered, and then placed into the rolling paper, using said leaf shred preparation tool, said leveling slider is moved along said major arcuate trough for the purpose of distributing and leveling the shredded leaf, the rolling paper is rolled within said major-arcuate trough, further enclosing the shredded leaf, the shredded leaf is tamped with said tamping cylinder,” these limitations are taught by modified Renz. Specifically, modified Renz discloses positioning the slidably mounted rod (Colucci; 20) within and against the bushing (Colucci; 19) (see Fig. 1 and 5 of Colucci); a paper or wrapper is laid down into the semicircular groove (a; Page 1, lines 84-92); shredded tobacco is prepared and gathered on a chute (Mardirosoglu; 16) and then placed into the semicircular groove by the tool (Mardirosoglu; 10), wherein the tool levels the tobacco as the tool pulls the tobacco down the chute and into the chamber and pushing down the head to compress the tobacco (Mardirosoglu; Column 4, lines 25-38; steps 4-6); closing the lids (B and C) to project the edge of the wrapper between the lids to further enclose the tobacco (see Fig. 3; Page 1, lines 90-102); tamping the end of the cigarette using the ram (Colucci; 22; 291; Page 2, lines 5-10), and pushing the cigarette out of the device using the ram (Colucci; 22) attached to the rod (Colucci; 20) (Page 2, lines 10-12).
	However, modified Renz is silent as to placing the partially rolled cigarette into said semicircular trough and rolling the partially rolled cigarette further to form the finished cigarette.
	Brown teaches a cigarette rolling device (title) including a trough–like member (10) with a substantially semi-circular cross section (page 1, lines 46-50) and including cut away portions (17) for application of an operator’s thumbs to the forward end of the paper  (Page 1, lines 68-77). 

	It would have been obvious to said skilled artisan to have added another wrapper as in Kang around the wrapper of modified Renz in order to improve the flavor and burn rate of the smoking article and keeping the smoking article fresh before smoking (Kang; Paragraph 11). It would have been obvious to one of ordinary skill in the art to have used a substantially semi-circular trough member, as suggested by Brown, to apply the additional wrapper of Kang because the semi-circular trough member leads to formation of a rolled tobacco product having the desired form of substantially cylindrical form having substantially the same cross sectional area throughout its length (Brown; Page 2, lines 1-5). Since Renz already discloses the semicircular trough (see annotated Fig. 3 above), one of ordinary skill in the art would be motivated to use the semicircular trough of Renz to obtain the predictable result of applying the additional wrapper of Kang to obtain a substantially cylindrical form having substantially the same cross-sectional area along its length. 
Regarding claims 5-6, modified Renz does not explicitly teach said major-arcuate trough has a central reflex angel of from 240-260° or substantially 250°.
It would have been obvious to said skilled artisan to have changed the shape of the semicircular groove (a) of Renz because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Renz (US 228117) in view of Colucci (US 2266006), Mardirosoglu et al. (US 8607801), Kang et al. (US 2010/0212677), and Brown (US 1873816) as applied to claim 4 above, and further in view of Bale et al. (GB 2189128).
Regarding claim 7, modified Renz discloses the method as discussed above with respect to claim 4.
However, modified Renz is silent as to further placing a filter into the forming block.
Bale teaches a packaging arrangement for wrapping a plurality of rods of smoking material (Page 1, lines 5-10) comprising a base (40; interpreted as the forming block) including a plurality of flutes (50), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a filter as in Bale to the mold of modified Renz in order to obtain the predictable result of adding a filter to the wrapped cigarette (Bale; Page 1, lines 70-83) with the benefit of selecting specific filter plugs to suit his or her particular smoking requirements (Bale; Page 3, lines 65-70). Furthermore, one of ordinary skill would appreciate that adding a filter plug to the cigarette is beneficial because the filter plug adsorbs certain harmful chemicals formed by combustion of the tobacco during smoking. 



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747